Citation Nr: 0621447	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 through 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The appellant filed a motion to advance his appeal on the 
Board's docket.  That motion was granted.  38 U.S.C.A. § 7107 
(West 2005); 38 C.F.R. § 20.900(c) (2005).

As noted in the Board's October 2003 decision, and November 
2005 remand, the appellant, in various letters with the RO, 
raised claims for entitlement to service connection for 
hypertension and pes planus.  Since these issues have not 
been developed by the RO, they are again referred for 
appropriate action.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran has a current diagnosis of right hip degenerative 
arthritis due to the December 1943 automobile accident in 
service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder 
are met.   
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right hip 
disorder.  He contends that his current disability was caused 
by a December 1943 automobile accident that he had while in 
service.  The preponderance of the evidence supports his 
claim, because there are both private and VA medical opinions 
suggesting that his current right hip disorder is linked to 
that in-service automobile accident.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

The veteran has met the first element for service connection, 
medical evidence of a current disability.  In December 2005, 
a VA examiner diagnosed degenerative arthritis, right hip, 
mild, with pain.  The veteran's private physicians' 
statements support the VA's findings.  In July 2003, Dr. 
Mendelson submitted a statement discussing the veteran's 
traumatic arthritis in both hips.  In August 1999 and June 
2000, Dr. Driscoll diagnosed degenerative arthritis in both 
hips.  As such, the veteran does have a current disability in 
his right hip, shown by both private and VA records.

The veteran has also met the second and third elements for 
service connection, evidence of an in-service incurrence of 
injury coupled with a nexus between that in-service 
incurrence and the current disability.  The veteran was in an 
automobile accident in December 1943.  He was traveling as a 
passenger in a truck and at the time of the accident he was 
forced to jump from the truck.  He landed and suffered severe 
injuries.  The service medical records show a clear diagnosis 
for a left hip injury, for which service-connection is 
currently in effect.  

In August 1999, Dr. Driscoll, the veteran's private doctor of 
internal medicine, opined that the veteran developed severe 
degenerative and traumatic arthritis of both hips and his 
neck "as a direct result" of his in-service automobile 
accident.  In June 2000, Dr. Driscoll further explained that 
the type of trauma the veteran experienced in the in-service 
accident resulted in his current degenerative arthritis in 
multiple joints, most evident of which are his lumbar spine 
and both hips.  Dr. Mendelson's July 2003 statement supports 
Dr. Driscoll's nexus opinion.

In December 2005, the veteran was afforded a VA examination 
and the examiner supported the nexus opinions given by 
Doctors Driscoll and Mendelson.  The VA examiner also noted 
the in-service automobile accident and pointed out a scar on 
the veteran's right hip, which the veteran reported was from 
a cut during that December 1943 automobile accident.  The 
examiner also noted that the veteran has had no other 
incident or injury involving the right hip since the in-
service accident.  The examiner goes on to diagnose the pain 
and arthritis in the veteran's right hip and opined that "it 
is more likely than not that the identified right hip 
disorder had an onset during active service, during the same 
accident, which was described in 1943." 

Because there is medical evidence that a current right hip 
disorder is linked with the veteran's in-service automobile 
accident, as stated by two private physicians and one VA 
examiner, the preponderance of the evidence support the 
veteran's claim for service connection for a right hip 
disorder.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).




ORDER

Entitlement to service connection for a right hip disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


